DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 32, lines 2-3, recite “the casing comprising a plurality of panels each comprising the first panel, each 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-42 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeung et al. (US 2016/0195343).
	Per claim 23, Jeung teaches an outdoor unit of a refrigeration apparatus, comprising: a fan (81) that generates a flow of air passing through a heat exchanger (55) and blows the flow of air upward; an electric part (56) that accommodates a group of electric components (inherently accommodate a group of electric components); and 
a casing (30) that comprises a panel (34) disposed at a predetermined position opposite to the electric part, wherein the panel (34) comprises a first panel (35) and a second panel (37)  in a lateral direction as viewed from a front view of the panel, the first panel 

    PNG
    media_image1.png
    829
    841
    media_image1.png
    Greyscale

	Per claim 24, Jeung meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung teaches wherein a width of at least part of the first panel is equal to or wider than a width of the electric part as viewed from a side of the first panel (see annotated figure below of figure 3).

    PNG
    media_image2.png
    328
    862
    media_image2.png
    Greyscale

	Per claim 25, Jeung meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung teaches wherein the first panel comprises an inclined part that makes a width of the first panel become narrower as the height position goes down in the front view of the panel (see annotated figure below of figure 4).

    PNG
    media_image3.png
    337
    453
    media_image3.png
    Greyscale

Per claim 26, Jeung meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung teaches wherein part of the first panel overlaps the second panel (from a side view the first panel will block the view of the second panel, thus the first panel overlaps the second panel).
	Per claim 27, Jeung meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung teaches wherein the first panel comprises a flat part (surface of 35 that is exposed in figure 3) that faces vertically downward or obliquely downward.
	Per claim 28, Jeung meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung teaches wherein the casing further comprises a support (20) disposed in at least one corner of the casing, and an end of the first panel is disposed on a same plane as an outer contour plane of the support or laterally projects from the outer contour plane in the front view of the panel (see figure 5).
	Per claim 29, Jeung meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung teaches wherein the casing further comprise a support (20) disposed in at least one corner of the casing, an end of the first panel is opposed to a corner of the support (the first panel is three dimensional and thus faces in all directions and thus faces (i.e. opposed) to a corner of the support) and a predetermined gap is provided between the first panel and the corner of the support (see annotated figure below of figure 4).

    PNG
    media_image4.png
    434
    790
    media_image4.png
    Greyscale

	Per claim 30, Jeung meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung teaches wherein the first panel (35) comprises a side end part (see annotated figure below of figure 4) that extends in a depth direction.

    PNG
    media_image5.png
    442
    651
    media_image5.png
    Greyscale



	Per claim 31, Jeung meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung teaches the first panel (35) comprises a hook (341) that hooks onto the casing.
	Per claim 32, Jeung meets the claim limitations as disclosed in the above rejection of claim 23.  Further, Jeung teaches wherein the casing comprises a plurality of panels (35/36 and 35/37) each comprising the first panel (to clarify 35 and 36 is considered a panel and 35 and 37 is considered a panel; each of the panels comprises the first panel 35), each of the plurality of panels comprises a hook that hooks onto the casing (each panel has a feature similar to 341), and the plurality of panels each have a different arrangement of the hook (each panel is physically different, thus each panel has a “different arrangement” of the hook).
	Per claim 33, Jeung meets the claim limitations as disclosed in the above rejection of claim 24.  Further, claim 33 recites similar limitations as claim 25 and is rejected in a similar manner.
	Per claim 34, Jeung meets the claim limitations as disclosed in the above rejection of claim 24.  Further, claim 34 recites similar limitations as claim 26 and is rejected in a similar manner.
	Per claim 35, Jeung meets the claim limitations as disclosed in the above rejection of claim 25.  Further, claim 35 recites similar limitations as claim 26 and is rejected in a similar manner.
Per claim 36, Jeung meets the claim limitations as disclosed in the above rejection of claim 24.  Further, claim 36 recites similar limitations as claim 27 and is rejected in a similar manner.
	Per claim 37 Jeung meets the claim limitations as disclosed in the above rejection of claim 25.  Further, claim 37 recites similar limitations as claim 27 and is rejected in a similar manner.
	Per claim 38, Jeung meets the claim limitations as disclosed in the above rejection of claim 26.  Further, claim 38 recites similar limitations as claim 27 and is rejected in a similar manner.
	Per claim 39, Jeung meets the claim limitations as disclosed in the above rejection of claim 24.  Further, claim 39 recites similar limitations as claim 28 and is rejected in a similar manner.
	Per claim 40, Jeung meets the claim limitations as disclosed in the above rejection of claim 25.  Further, claim 40 recites similar limitations as claim 28 and is rejected in a similar manner.
	Per claim 41, Jeung meets the claim limitations as disclosed in the above rejection of claim 26.  Further, claim 41 recites similar limitations as claim 28 and is rejected in a similar manner.
	Per claim 42, Jeung meets the claim limitations as disclosed in the above rejection of claim 27.  Further, claim 42 recites similar limitations as claim 28 and is rejected in a similar manner.
Response to Arguments
	In regards to the applicant’s argument that Jeung does not teach a transition region as claimed in claim 1; the examiner respectfully disagrees.  The region claimed on the panel is not bound by any specific structure and thus is can be considered any area on the panel.  Thus Jeung does disclose a “transition region” as indicated in the annotated figure in the rejection of claim 1.  Therefore the argument is not persuasive and the rejection remains.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J TEITELBAUM whose telephone number is (571)270-5142.  The examiner can normally be reached on Monday-Friday 8:00 am-4:30 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571) 272-66816681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763